Title: To Thomas Jefferson from John Martin Baker, 28 December 1808
From: Baker, John Martin
To: Jefferson, Thomas


                  
                     Sir,
                     Washington City: 28th. of December 1808.
                  
                  I crave your indulgence: urged by necessity, I take this liberty. Most Respectfully Sir, I beg leave to solicit any temporary Employ in this City, or any other part of the Union, you may be pleased to confer on me, during until the much desired Epoch, permitting me the resuming of my station: Praying Your Consideration, I have the Honor to be—With the Highest Respect, and Gratitude.
                  Sir, Your Most obedient, humble, Servant.
                  
                     John Martin Baker
                     
                  
               